Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	The following Office action is in response to communications filed on 6/16/2017.  Claims 1-20 are currently pending within this application.

Information Disclosure Statement
2.	The information disclosure statement filed on 5/17/2018 is in compliance with the provisions of 37 CFR 1.97, and has been considered and a copy is enclosed with this Office action.  

Foreign Priority
3.	Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C 119(a-d) based on RU 2017118749, filed on 5/30/2017.

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).


4.	Claims 1-20 of the instant application are rejected on the grounds of non-statutory non-provisional anticipatory-type double patenting as being unpatentable over claims 1-20 of US Patent 10565478 (hereafter ‘478).

5.	Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is an obvious variant of that claimed in the patented invention.  Claims 1-20 of the instant application are anticipated in the limitations of claims 1-20 of cited patent ‘478. The claims of the instant application are broader than those of cited patent ‘478 and merely omit certain limitations in the claims of the cited patent ‘478.

Instant Application
Claim 1
US Patent 10565478
Claim 1
A method comprising: generating, using a weighted graph, a plurality of 

document images, wherein the weighted graph associates a plurality of pairs of 
confusing graphemes with a corresponding number of occurrences for each pair, and wherein each set of confused graphemes from the plurality of sets of confused graphemes comprises a plurality of different graphemes that are 
graphically similar to each other;  receiving an input grapheme image 
associated with a document image comprising a plurality of grapheme images;  determining a set of recognition options for the input grapheme image, wherein the set of recognition options comprises a set of target characters that are similar to the input grapheme image;  identifying, by a processing device, a 
neural network trained to recognize a first set of confused graphemes, wherein 

recognition options for the input grapheme image;  and determining a grapheme class for the input grapheme image using the identified neural network.


graphemes with a corresponding number of occurrences for each pair;  generating, using the weighted graph, a plurality of sets of confused graphemes based on recognition data for the plurality of document images, wherein each 
set of confused graphemes from the plurality of sets of confused graphemes 
comprises a plurality of different graphemes that are graphically similar to 
each other;  storing a plurality of neural networks in memory, wherein each 
neural network of the plurality of neural networks is trained to recognize a 
set of confused graphemes from the plurality of sets of confused graphemes;  
receiving an input grapheme image associated with a document image comprising a plurality of grapheme images;  determining a set of recognition options for the input grapheme image, 
networks, wherein the first neural network is trained to recognize a first set of confused graphemes, and wherein the first set of confused graphemes 
comprises at least a portion of the set of recognition options for the input 
grapheme image;  and determining a grapheme class for the input grapheme image using the selected first neural network. 


	Table 1	






Instant Application
Claim 8
US Patent 10565478
Claim 8
A computing apparatus comprising: a memory to store instructions;  and a 
processing device, operatively coupled to the memory, to execute the instructions, wherein the processing device is to: generate, using a weighted 
graph, a plurality of sets of confused graphemes based on recognition data for 
a plurality of document images, wherein the weighted graph associates a 
plurality of pairs of confusing graphemes with a corresponding number of 
occurrences for each pair, and wherein each set of confused graphemes from the 
plurality of sets of confused graphemes comprises a plurality of different 
graphemes that are graphically similar to each other;  receive an input 
grapheme image associated with a document image comprising a plurality of 

network trained to recognize a first set of confused graphemes, and wherein the 
first set of confused graphemes comprises at least a portion of the set of 
recognition options for the input grapheme image;  and determine a grapheme class for the input grapheme image using the identified neural network. 


a processing device, operatively coupled to the memory, to execute the 
instructions, wherein the processing device is to: analyze a plurality of 
document images to construct a weighted graph that associates a plurality of 
pairs of confusing graphemes with a corresponding number of occurrences for 
each pair;  generate, using the weighted graph, a plurality of sets of confused 
graphemes based on recognition data for the plurality of document images, 
wherein each set of confused graphemes from the plurality of sets of confused 
graphemes comprises a plurality of different graphemes that are graphically 
similar to each other;  store a plurality of neural networks in memory, wherein 

a set of confused graphemes from the plurality of sets of confused graphemes;  
receive an input grapheme image associated with a document image comprising a plurality of grapheme images;  determine a set of recognition options for the input grapheme image, wherein the set of recognition options comprises a set of target characters that are similar to the input grapheme image;  select a first neural network from the plurality of neural networks, wherein the first neural network is trained to recognize a first set of confused graphemes, and wherein the first set of confused graphemes comprises at least a portion of the set of recognition options for the input grapheme image;  and determine a grapheme class for the input grapheme image using the selected first neural network. 


Table 2

Instant Application
Claim 15
US Patent 10565478
Claim 15
A non-transitory computer readable storage medium, having instructions 
stored therein, which when executed by a processing device of a computer 
system, cause the processing device to perform operations comprising: 
generating, using a weighted graph, a plurality of sets of confused graphemes 
based on recognition data for a plurality of document images, wherein the 
weighted graph associates a plurality of pairs of confusing graphemes with a 
corresponding number of occurrences for each pair, and wherein each set of 
confused graphemes from the plurality of sets of confused graphemes comprises a 
plurality of different graphemes that are graphically similar to each other;  

plurality of graphemes;  determining a set of recognition options for the input 
grapheme image, wherein the set of recognition options comprises a set of 
target characters that are similar to the input grapheme image;  identifying, 
by the processing device, a neural network trained to recognize a first set of 
confused graphemes, wherein the first set of confused graphemes comprises at 
least a portion of the set of recognition options for the input grapheme image;  
and determining a grapheme class for the input grapheme image using the 
identified neural network.

stored therein, which when executed by a processing device of a computer 
system, cause the processing device to perform operations comprising: analyzing 
a plurality of document images to construct a weighted graph that associates a plurality of pairs of confusing graphemes with a corresponding number of occurrences for each pair;  generating, using the weighted graph, a plurality 
of sets of confused graphemes based on recognition data for the plurality of 
document images, wherein each set of confused graphemes from the plurality of 
sets of confused graphemes comprises a plurality of different graphemes that 

in memory, wherein each neural network of the plurality of neural networks is 
trained to recognize a set of confused graphemes from the plurality of sets of 
confused graphemes;  receiving an input grapheme image associated with a 
document comprising a plurality of graphemes;  determining a set of recognition options for the input grapheme image, wherein the set of recognition options comprises a set of target characters that are similar to the input grapheme image;  selecting, by the processing device, a first neural network from the plurality of neural networks, wherein the first neural network is trained to recognize a first set of confused graphemes, and wherein the first set of 
confused graphemes comprises at least a portion of the set of recognition 

input grapheme image using the selected first neural network. 


Table 3

5.	As can be seen in Tables 1-3, each of the claimed limitations of independent claims 1, 8, and 15 of the instant application are included within the claimed limitations of claims 1, 8, and 15 of cited patent '478.  Additionally, claims 2-7, 9-14, and 16-20 of the instant application are anticipated by claims 1-20 of cited patent ‘478.  

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S OSINSKI whose telephone number is (571)270-3949.  The examiner can normally be reached on Monday - Friday, 10:00am - 6:00pmIf attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



MO
/MICHAEL S OSINSKI/Primary Examiner, Art Unit 2664